  4:19-cv-03083-RGK-PRSE Doc # 18 Filed: 11/20/20 Page 1 of 1 - Page ID # 40




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

GREGORY B. ADAMS SR.,                                       4:19CV3083

                    Plaintiff,
                                                         MEMORANDUM
       vs.                                                AND ORDER

STATE OF NEBRASKA, et al.,

                    Defendants.


      On October 23, 2020, the court ordered Plaintiff to file an amended complaint
by November 19, 2020, or face dismissal of this action. (Filing 17.) To date, Plaintiff
has not filed an amended complaint or taken any other action in this matter.

      IT IS THEREFORE ORDERED:

      1.      This matter is dismissed without prejudice because Plaintiff failed to
prosecute it diligently and failed to comply with this court’s orders.

      2.     The court will enter judgment by a separate document.

      Dated this 20th day of November, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
